Citation Nr: 1433411	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  05-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lung disorders, including emphysema, chronic obstructive pulmonary disease and asthma, to include as due to Agent Orange or asbestos exposure.  

2.  Entitlement to service connection for claimed right lung pain to include right subcostal pain, costochondral, to include as due to Agent Orange or asbestos exposure.

3.  Entitlement to service connection for halitosis, claimed as bad breath, to include as due to Agent Orange or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The United States of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Board held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, in light of the Veteran's reported symptoms, assertions, and the medical evidence, the issues have been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, a VA nurse practitioner provided opinions regarding the etiology of the Veteran's respiratory disorders.  She noted that VA has recognized certain cancers and other health problems as presumptive diseases associated with exposure to Agent Orange or other herbicide during military service.  She also noted that VA has recognized certain respiratory cancers such as cancers of the lung, larynx, trachea, and bronchus.  She concluded that the Veteran's COPD and asthma were not recognized as associated to cancer or Agent Orange exposure.  While the Veteran may not have a disease that is presumed to be related to Agent Orange exposure under VA regulations, service connection may still be warranted if the disorder is nevertheless found to be related to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a VA examiner may still find that a Veteran's COPD or asthma are directly related to Agent Orange exposure even though they are not included as presumptive disease under VA regulations.  Also, the examiner did not provide an opinion as to whether costochondral pain or halitosis is due to his asbestos exposure, military service or due to Agent Orange exposure.

In addition, the nurse practitioner appears to deny a relationship between the Veteran's current respiratory disorder and his service because there was no supporting documentation in the Veteran's service treatment records showing that the Veteran experienced shortness of breath.  The Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and the Veteran's reports must be considered.  Notably, the Veteran reported to the nurse practitioner that he was diagnosed with asthma in 1969, the same year that he was discharged from the military.  In addition, he reported having shortness of breath during service.  For these reasons, the Board finds that another opinion should be obtained to clarify whether the Veteran's current respiratory diseases are related to his military service or Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  It is unclear whether VA treatment records dated from January 2010 to September 2011 from Tuscaloosa VA Medical Center do not exist or that further efforts to obtain them would be futile.  The response from the facility in March 2014 was that the records were not in their database because the period is so current that it could not be archived.  

If the records are not available electronically, such as through CAPRI, continued efforts to obtain the records must be made unless it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, in which case the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the nurse practitioner who provided the February 2014 examination, if available, for an addendum addressing the nature and etiology of the Veteran's respiratory disabilities.  The examiner should be requested to review the file, the examination report and be provided a copy of this entire remand.  Upon completion of that review, the examiner should provide the following opinions:

a.  Are the Veteran's COPD, asthma, emphysematous changes, costochondral pain and halitosis at least as likely as not (i.e., probability of 50 percent or greater) related to the Veteran's period of active service?  The health care professional providing the opinion is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.  Please provide an opinion for each respiratory disease.  The health care professional's attention is directed to the September 2003 VA examination which notes the Veteran's history of becoming out of breath and having wheezing during training in 1968.  He was seen by a military physician at that time and given an inhaler and an injection.

b.  Is it at least as likely as not that the Veteran's COPD, asthma, emphysematous changes, costochondral pain, and halitosis are due to Agent Orange exposure during service Vietnam?  The healthcare professional is advised that while the Veteran may not have a disease that is presumed to be related to Agent Orange exposure, service connection may still be warranted if the disorder is nevertheless found to be related to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a VA examiner may still find that a Veteran's COPD or asthma are directly related to Agent Orange exposure even though they are not included as presumptive disease under VA regulations.  Please provide an opinion for each respiratory disease noted in the question.

c.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's COPD, asthma, emphysematous changes or emphysema, costochondral pain, and halitosis are due to claimed exposure to asbestos in service?

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the February 2014 nurse practitioner, or other clinician, feels that another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  If the clinician is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

